United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.K., Appellant
and
U.S. POSTAL SERVICE, MANAGEMENT
SECTION CENTER, Baltimore, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1487
Issued: January 23, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 2, 2012 appellant filed a timely appeal from nonmerit decisions of the Office of
Workers’ Compensation Programs (OWCP) dated March 30 and June 18, 2012 denying her
requests for reconsideration. Because more than 180 days has elapsed between the last merit
decision dated July 8, 2011 to the filing of this appeal, the Board lacks jurisdiction to review the
merits of appellant’s claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to review the March 30 and June 18,
2012 nonmerit decisions.
ISSUE
The issue is: (1) whether OWCP properly determined on March 30 and June 18, 2012
that appellant’s application for reconsideration was insufficient to warrant merit review pursuant
to 5 U.S.C. § 8128(a) and 20 C.F.R. § 10.606.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been on appeal to the Board. On February 7, 2003 the Board
affirmed an October 8, 2002 decision denying appellant’s claim for wage-loss compensation for
the period March 2 to 12, 2002 due to the lack of competent medical evidence supporting her
disability claim.2 In the second appeal on March 11, 2010, the Board found an unresolved
conflict in the medical evidence between Dr. Robert W. Macht, an examining Board-certified
surgeon, and Dr. Arnold T. Berman, OWCP’s medical adviser and Board-certified orthopedic
surgeon, regarding the extent of appellant’s left leg impairment.3 Thus, the Board set aside the
March 14 and October 6, 2008 OWCP decisions and remanded the case for resolution of the
unresolved conflict in the medical opinion evidence as to whether appellant had any permanent
impairment. The Board, in a third appeal issued on July 8, 2011, affirmed a May 14, 2010
schedule award decision based on the opinion of Dr. Barry J. Waldman, a Board-certified
orthopedic surgeon.4 It also affirmed a July 1, 2010 decision denying her request for a merit
review. The facts and the circumstances of the case are set forth in the Board’s prior decisions
and are incorporated herein by reference.
Subsequent to the Board’s July 8, 2011 decision appellant submitted a copy of a
December 9, 2010 New York State Board for Professional Misconduct statement of charges
which Dr. Waldman had been reprimanded by the State of Maryland. It alleged that
Dr. Waldman had been placed on probation for one year on or about December 16, 2009 for
failing to meet the standard of care in the case of two patients. In her October 9, 2011 letter,
appellant argued that as Dr. Waldman had been on probation at the time of his examination of
her that he was not appropriate to act as an impartial medical examiner.
On December 22, 2011 appellant requested reconsideration. She noted that she had been
diagnosed with Piriformis Syndrome of the buttocks which she attributed to her employment
injury.
By decision dated March 30, 2012, OWCP denied appellant’s reconsideration request.
In an April 5, 2012 letter, appellant requested reconsideration of her schedule award
claim. In support of her request, she submitted medical evidence including a December 22, 2011
report from Dr. Morvarid Yousefi, an examining physician; a February 18, 2002 report from
Kenneth Miller, a physical therapist; a page from an April 30, 2003 functional capacity
evaluation; an upper extremity diagram; and a May 15, 2003 office note from Family practice.
Dr. Yousefi provided physical findings and diagnosed left sided Piriformis syndrome.

2

Docket No. 03-139 (issued February 7, 2003). On May 9, 2002 appellant, then a 46-year-old mail processor,
filed a traumatic injury claim alleging that she injured her lower back on January 26, 2002 while bending over to
pull a full tray of mail. OWCP accepted the claim for a lumbar strain/sprain on September 24, 2002. Appellant
resigned from the employing establishment effective June 14, 2003.
3

Docket No. 09-1142 (issued March 11, 2010).

4

Docket No. 10-1926 (issued July 8, 2011).

2

By decision dated June 18, 2012, OWCP denied appellant’s reconsideration request.5
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,6
OWCP’s regulations provide that a claimant must: (1) show that OWCP erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by OWCP; or (3) constitute relevant and pertinent new evidence not previously
considered by OWCP.7 To be entitled to a merit review of an OWCP decision denying or
terminating a benefit, a claimant also must file his or her application for review within one year
of the date of that decision.8 When a claimant fails to meet one of the above standards, OWCP
will deny the application for reconsideration without reopening the case for review on the
merits.9
ANALYSIS
Appellant requested reconsideration in letters dated December 22, 2011 and
April 5, 2012. She contended that OWCP erred in its schedule award determination and
requested OWCP to accept the condition of Piriformis Syndrome of the buttocks. By decisions
dated March 30 and June 18, 2012, OWCP denied appellant’s request for a merit review. The
question is whether appellant’s requests met one of the three criteria for obtaining a merit review
of her case.
Appellant did not establish that OWCP erroneously applied or interpreted a specific point
of law not previously considered. She continued to contend that her impairment rating should be
based on the rating provided by Dr. Macht in both her December 22, 2011 and April 5, 2012
reconsideration requests. This argument has previously been considered by both the Board and
OWCP.10 Thus, it is insufficient to reopen the case for further merit review.

5

Appellant requested OWCP to accept the additional condition, Piriformis Syndrome of the buttocks as causally
related to her accepted employment injury. The Board’s jurisdiction is limited to reviewing final decisions of
OWCP issued under FECA. 20 C.F.R. § 501.2(c). OWCP has not formally adjudicated whether it should expand
acceptance of the claim to include Piriformis Syndrome of the buttocks and thus the issue is not before the Board at
this time. Id.
6

5 U.S.C. §§ 8101-8193. Section 8128(a) of FECA provides that the Secretary of Labor may review an award
for or against payment of compensation at anytime on her own motion or on application.
7

20 C.F.R. § 10.606(b)(3). See J.M., Docket No. 09-218 (issued July 24, 2009); Susan A. Filkins, 57 ECAB
630 (2006).
8

Id. at § 10.607(a). See S.J., Docket No. 08-2048 (issued July 9, 2009); Robert G. Burns, 57 ECAB 657 (2006).

9

Id. at § 10.608(b). See Y.S., Docket No. 08-440 (issued March 16, 2009); Tina M. Parrelli-Ball, 57 ECAB
598 (2006).
10

Evidence which repeats or duplicates evidence already in the case record has no evidentiary value and does not
constitute a basis for reopening a case on its merits. See Eugene F. Butler, 36 ECAB 393 (1984).

3

In her December 22, 2011 request for reconsideration, appellant contended Dr. Waldman
to be an inappropriate physician to act as an impartial medical adviser since he had allegedly
been placed on probation for one year by the Maryland Physician Board. In support of her
contention, she submitted a December 9, 2010 statement of charges by the New York Bureau of
Professional Misconduct. This statement of charges, however, does not establish the underlying
facts. This document does not establish that Dr. Waldman had been put on probation for one
year beginning December 19, 2009. The record does not contain a copy of any disciplinary
action by the State of Maryland against Dr. Waldman. Thus, there is no probative evidence,
concerning Dr. Waldman that would be relevant to the underlying issue of permanent
impairment. Consequently, the argument does not have a reasonable color of validity such that it
would warrant reopening her case for merit review.11
Appellant did not submit any pertinent new and relevant medical evidence with her
requests for reconsideration which was relevant to her schedule award claim. None of the
medical evidence submitted by appellant discusses an impairment rating. Although the
December 22, 2011 report by Dr. Yousefi was new to the record, it did not address the issue of
lower extremity impairment under the American Medical Association’s Guides to the Evaluation
of Permanent Impairment, A.M.A., Guides (6th ed. 2009).12 Appellant did not provide any new
medical evidence relevant to the issue of impairment to her left leg impairment. Consequently,
she is not entitled to a review of the merits based on the third requirement under section
10.606(b)(2).13
The Board finds that OWCP properly determined that appellant was not entitled to
further consideration of the merits of her claim pursuant to any of the three criteria under 20
C.F.R. § 10.606(b)(2), and thus OWCP properly denied her December 22, 2011 and April 5,
2012 requests for reconsideration.
CONCLUSION
The Board finds that, as appellant did not meet the criteria of 20 C.F.R. § 10.606(b)(2),
OWCP properly refused to reopen the case for merit review.

11

M.E., 58 ECAB 694 (2007); Elaine M. Borghini, 57 ECAB 549 (2006).

12

L.T., Docket No. 09-1798 (issued August 5, 2010); R.M., 59 ECAB 690 (2008); Dwayne Avila, 57 ECAB 642
(2006) (evidence which does not address the particular issue involved in a case does not constitute a basis for
reopening the claim).
13

20 C.F.R. § 10.606(b)(2)(1) and (2).

4

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated June 18 and March 30, 2012 are affirmed.
Issued: January 23, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

